         Case 1:19-mc-00145-TSC Document 232 Filed 09/08/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                               )
WILLIAM LECROY,                                )
                                               )
              Plaintiff,                       )
                                               )
       v.                                      )       Civil Action No. 20-cv-2481 (TSC)
                                               )
                                               )
WILLIAM P. BARR                                )
Attorney General of the United States, et al., )
                                               )
              Defendants.                      )
                                               )


                                                   )
In the Matter of the                               )
Federal Bureau of Prisons’ Execution               )
Protocol Cases,                                    )
                                                   )
LEAD CASE: Roane, et al. v. Barr                   )   Case No. 19-mc-145 (TSC)
                                                   )
THIS DOCUMENT RELATES TO:                          )
                                                   )
ALL CASES                                          )
                                                   )

     ORDER CONSOLIDATING CASES and SETTING BRIEFING SCHEDULE

A. CONSOLIDATION

        The court has determined that Lecroy v. Barr, 20-cv-2481-TSC shall be consolidated with

IN THE MATTER OF THE FEDERAL BUREAU OF PRISONS’ EXECUTION PROTOCOL

CASES, 19-mc-145 (TSC). Consistent with the August 20, 2019 Order establishing the master

case file (19-mc-145-TSC), all filings shall be made solely in the master case. Compliance with

this directive requires that you select "No" when asked "Do you want to spread this docket

                                             Page 1 of 2
        Case 1:19-mc-00145-TSC Document 232 Filed 09/08/20 Page 2 of 2




entry?" All counsel of record shall familiarize themselves with the directives found in the

court's August 20, 2019 Order, a copy of which is hereby attached.

B. SCHEDULING DEADLINES

       By noon on Wednesday, September 9, 2020, Plaintiff shall file a copy of his Emergency

Motion for Preliminary Injunction (Lecroy, 20-cv-2481-TSC, ECF No. 9) and Motion for

Hearing (Lecroy, 20-cv-2481-TSC, ECF No. 10) in the master case, 19-mc-145-TSC.

       Defendants shall file a consolidated response to both motions in the master case no later

than 5:00 p.m. on Friday, September 11, 2020. Plaintiff shall file a consolidated reply in the

master case no later than noon on Sunday, September 13, 2020.

       By 5:00 pm on Wednesday, September 9, 2020, the parties shall meet and confer and file

a joint notice in the master case advising the court of their positions on whether the motion for

a preliminary injunction should be converted to a motion for summary judgment. The

joint notice shall be limited to three pages.




Date: September 8, 2020


                                             Tanya S. Chutkan
                                             TANYA S. CHUTKAN
                                             United States District Judge




                                           Page 2 of 2
      Case 1:19-mc-00145-TSC Document 232-1 Filed 09/08/20 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA

                                     )
JAMES H. ROANE, Jr. et al.,          )
                                     )
            Plaintiffs,              )
                                     )
      v.                             )     Civil Action No. 05-cv-2337 (TSC)
                                     )
WILLIAM BARR, Attorney General, U.S. )
Department of Justice, et. al.,      )
                                     )
            Defendants.              )
                                     )
                                     )
JULIUS ROBINSON,                     )
                                     )
            Plaintiff,               )
                                     )
      v.                             )     Civil Action No. 07-cv-2145 (TSC)
                                     )
WILLIAM BARR, Attorney General, U.S. )
Department of Justice, et. al.,      )
                                     )
            Defendants.              )
                                     )
                                     )
ALFRED BOURGEOIS,                    )
                                     )
            Plaintiff,               )
                                     )
      v.                             )     Civil Action No. 12-cv-0782 (TSC)
                                     )
U.S. DEPARTMENT OF JUSTICE, et. al., )
                                     )
            Defendants.              )
                                     )




                                     1
        Case 1:19-mc-00145-TSC Document 232-1 Filed 09/08/20 Page 2 of 4




CHADRICK EVAN FULKS,                 )
                                     )
          Plaintiff,                 )
                                     )
      v.                             )                    Civil Action No. 13-cv-0938 (TSC)
                                     )
U.S. DEPARTMENT OF JUSTICE, et. al., )
                                     )
          Defendants.                )
                                     )



                                 CONSOLIDATION ORDER

        Upon consideration of the parties’ consent motions and the representations made by the

parties at the August 15, 2019 status conference, the court hereby consolidates the four above-

captioned cases, pursuant to Federal Rule of Civil Procedure 42(a). It is therefore ORDERED

that:

    1. Plaintiff Robinson’s consent motion to consolidate (07-2145, ECF No. 26) is

        GRANTED;

    2. Plaintiff Bourgeois’ consent motion to consolidate (12-0782, ECF No. 23) is GRANTED;

    3. Plaintiff Fulks’ consent motion to consolidate (13-0938, ECF No. 14) is GRANTED;

    4. A Master Case File is established for the lead case, 05-cv-2337 (TSC), as well as 07-cv-

        2145 (TSC), 12-cv-0782 (TSC), and 13-cv-0938 (TSC).

    5. An original of this Order must be filed in the Master Case File by the Clerk of Court, as

        well as in each of the individual case files identified above.




                                                  2
       Case 1:19-mc-00145-TSC Document 232-1 Filed 09/08/20 Page 3 of 4




    6. Any pleading or paper filed relating to any of the Federal Bureau of Prisons’

       Execution Protocol Cases must be filed ONLY in the Master Case File. Further, any

       pleading or paper filed or served in each of the Federal Bureau of Prisons’ Execution

       Protocol Cases must bear the following caption:



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                               )
In the Matter of the                           )
Federal Bureau of Prisons’ Execution           )
Protocol Cases,                                )
                                               )
LEAD CASE: Roane et. al. v. Barr               )       Case No.      19-mc-0145 (TSC)
                                               )
                                               )
THIS DOCUMENT RELATES TO:                      )
                                               )
[Appropriate Designation]                      )
                                               )


    7. When a document applies to all actions included in the Federal Bureau of Prisons’

       Execution Protocol Cases:

       a) the document must be filed ONLY in the Master Case File;

       b) the designation “ALL CASES” must appear immediately after the words “THIS

           DOCUMENT RELATES TO” in the caption above; and

       c) this same designation must appear in the title/description of the document when

           entered on the court’s Case Management/Electronic Case Filing (CM/ECF) docket.

    8. When a document applies to only one case or more than one case, but not all of the cases,

       included in the Federal Bureau of Prisons’ Execution Protocol Cases:

       a) it must be filed ONLY in the Master Case File;

                                               3
      Case 1:19-mc-00145-TSC Document 232-1 Filed 09/08/20 Page 4 of 4




      b) the relevant case name(s) and case number(s) must appear in the caption of the

          document immediately after the words “THIS DOCUMENT RELATES TO.” For

          example: “THIS DOCUMENT RELATES TO: Robinson v. Barr, 07-2145” or “THIS

          DOCUMENT RELATES TO: Robinson v. Barr, 07-2145 and Roane et al v. Barr, 05-

          2337”; and

      c) this same designation must appear in the title/description of the document when

          entered on the court’s CM/ECF docket.

   9. E-mail addresses and telephone numbers are required for all attorneys and must be

      included on the Proof of Service on all filings. All service lists must include e-mail

      addresses and telephone numbers to facilitate communication among the parties.

   10. Any pleading or paper filed in the Federal Bureau of Prisons’ Execution Protocol Cases

      must be filed with the Clerk of this Court in these proceedings and not with any transferor

      court.

   11. Service in the Federal Bureau of Prisons’ Execution Protocol Cases must be made on all

      parties through ECF and pursuant to the Federal Rules of Civil Procedure.



Date: August 20, 2019



                                            Tanya S. Chutkan
                                            TANYA S. CHUTKAN
                                            United States District Judge




                                               4
